Baldwin, J.
dissented.
He said he thought the judgment of the Circuit court was wrong in holding that Bishop was an incom*110petent witness, whatever might be the rule in regard to other actions. That by express provision of the statute regulating writs of unlawful detainer, a judgment in such a proceeding concluded nothing in regard to the tjt]e or rjght 0f possession, the effect being only when for the plaintiff to give him the mere possession, and when for the defendant to leave him in the possession ; but in no wise affecting the title or right of possession in any higher action between the same parties. That the judgment, if for the plaintiff, would give him no action against the defendant or the witness for mesne profits, and if for the defendant, no protection to him or the witness in respect to future profits; and that in this case a judgment for the defendant would be no evidence between him and the witness as to the title or right of possession, nor give any possession to the witness if he should be kept out by the defendant.